Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 9-14 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/21 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-6, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sarma et al., US Patent 5,918,242 (hereinafter Sarma) in view of Mozak et al., US Patent Application Publication 2014/0157055 (hereinafter Mozak), further in view of Mo, US Patent Application Publication 2005/0271045 (hereinafter Mo), further in view of Kim et al., US Patent Application Publication 2017/0102884 (hereinafter Kim).
	Regarding claim 1, Sarma teaches:
A memory control system comprising: a microcontroller coupled to the memory interface circuit, and configured to receive the plurality of operation instructions and generate a plurality of task instructions according a scheduling algorithm through a predetermined protocol (see e.g. fig. 2, col. 5 lines 20-38, memory instruction processor 22 receives commands from host processor and generates instructions to send to memory instruction decoder 33); and a sequence processing unit coupled to the microcontroller and configured to receive the plurality of task instructions through the predetermined protocol, and control a plurality of circuits of a memory device according to the plurality of task instructions (see e.g. fig. 2, col. 6 line 59 – col. 7 line memory instruction decoder receives instructions and controls memory circuits according to the instructions). 
Sarma fails to explicitly teach a memory interface circuit configured to receive a memory operation command and generate a plurality of operation instructions according to the memory operation command; and the sequence processing unit comprising at least one finite state machine.

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Sarma and Mozak to include a memory interface circuit configured to receive a memory operation command and generate a plurality of operation instructions according to the memory operation command; and the sequence processing unit comprising at least one finite state machine. This would have provided an additional layer of translation to allow a test engine to be implemented alongside address decoding such as in Mozak to improve the flexibility of testing to find errors and improve the reliability of the system.
While Mozak teaches a test mode in which a memory can be accessed for testing (see e.g. para. [0028]), Sarma in view of Mozak fails to explicitly teach wherein in a test mode of the memory control system, the memory interface circuit bypasses the microcontroller and controls the sequence processing unit to access the memory device directly.
Mo teaches bypassing a usual controller during a test mode in order to directly access a memory device (see e.g. para. [0056-60]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Sarma, Mozak, and Mo such that in a test mode of the memory control system, the memory interface circuit bypasses the microcontroller and controls the sequence processing unit to 
Sarma in view of Mozak and Mo fails to explicitly teach the microcontroller is further configured to update the scheduling algorithm to change an order of the plurality of task instructions and assign the task instructions with the order according to the updated scheduling algorithm.
Kim teaches changing a scheduling method based on a changing workload, and assigning commands based on the updated scheduling method (see e.g. para. [0033], [0038]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Sarma, Mozak, Mo, and Kim such that the microcontroller is further configured to update the scheduling algorithm to change an order of the plurality of task instructions and assign the task instructions with the order according to the updated scheduling algorithm. This would have allowed for improved efficiency of garbage collection such as discussed by Kim.
Regarding claim 2, Sarma in view of Mozak, Mo, and Kim teaches or suggests:
The memory control system of claim 1, wherein: the memory interface circuit and the microcontroller communicate through a standard bus protocol (see e.g. Mozak para. [0023], [0034]). 
Regarding claim 3, Sarma in view of Mozak, Mo, and Kim teaches or suggests:
The memory control system of claim 1, wherein: the sequence processing unit further comprises a load pin and an operation instruction pin; and the sequence 
Regarding claim 4, Sarma in view of Mozak, Mo, and Kim teaches or suggests:
The memory control system of claim 3, wherein: the sequence processing unit further comprises a completion pin; and when the task instruction has been performed, the sequence processing unit raises a voltage of the completion pin to notify the microcontroller (see e.g. Sarma col. 7 lines 39-50, Mozak fig. 7A-9, para. [0099]). 
Regarding claim 5, Sarma in view of Mozak, Mo, and Kim teaches or suggests:
The memory control system of claim 1, wherein the memory device is a non-volatile memory (NVM) (see e.g. Sarma col. 2 lines 44-63). 
Regarding claim 6, Sarma in view of Mozak, Mo, and Kim teaches or suggests:
The memory control system of claim 1, wherein: the plurality of circuits of the memory device comprises a charge pump, a power regulator, an address decoder, and/or a sense amplifier (see e.g. Sarma fig. 2). 
	Regarding claim 9, Sarma in view of Mozak, Mo, and Kim teaches or suggests:
The memory control system of claim 1, wherein the memory interface circuit, the microcontroller, and the sequence processing unit are disposed in a same chip (see e.g. Mozak para. [0037], [0083]). 
	Claims 10-14 are rejected for reasons corresponding to those given above for claims 1-4, 6.





Response to Arguments
Applicant’s arguments regarding the amended scheduling algorithm language have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M LINDLOF/           Primary Examiner, Art Unit 2183